Citation Nr: 1400812	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease of the lower extremities to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder including gastro esophageal reflex disorder (GERD) and ulcers to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from August 1970 to August 1972, followed by additional reserve service.  [The Board notes that the Veteran is not contending his current disabilities arose or are the result of his Reserve service.]  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in September 2010.  A transcript has been incorporated into the record.  In December 2010 and June 2012, the case was remanded for additional development.   

The June 2012 remand also remanded the claim of entitlement to service connection for a skin disorder.  A December 2012 rating decision granted service connection for tinea pedis with dermatophytosis of the bilateral toes (claimed as a chronic rash of the bilateral lower extremities).  Consequently, that matter is not before the Board.


FINDINGS OF FACT

1.  The Veteran's peripheral artery disease of the lower extremities was not manifested during the Veteran's active duty service; nor within a year thereafter; nor is peripheral artery disease of the lower extremities otherwise related to service; peripheral artery disease of the lower extremities is not proximately caused or aggravated by the Veteran's service-connected PTSD. 

2.  A gastrointestinal disorder is reasonably shown to have originated during active duty service.  
CONCLUSIONS OF LAW

1.  Service connection for peripheral artery disease of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Service connection for a gastrointestinal disorder is warranted.  38 U.S.C.A. 
§§ 1110, 5107; (West 2002); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

With regard to the claim of service connection for a gastrointestinal disorder, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

With regard to the claim of service connection for peripheral artery disease of the lower extremities, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in August 2011; however, the Board found the examination report inadequate and the claim was remanded for an additional examination pursuant to the June 2012 remand.  In July 2012, the Veteran underwent another VA examination.  The Board notes that the July 2012 VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic diseases (including arteriosclerosis) may be service connected on a presumptive basis if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Additionally, when aggravation of a Veteran's non- service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.  That is, if a service-connected disability aggravates a nonservice- connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Peripheral Artery Disease

The Veteran seeks service connection for peripheral artery disease of the bilateral lower extremities, asserting that peripheral artery disease was diagnosed after many years of difficulty walking, pain, severe cramping, and numbness in his legs.  The Veteran asserts that his peripheral artery disease was caused by stress which he attributes to his service-connected posttraumatic stress disorder (PTSD). 

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of peripheral artery disease.  On July 1972 separation examination, clinical evaluations of the Veteran's lower extremities and his vascular system were normal.

In November 2004 the Veteran's private physician referred him to a vascular surgeon.  In December 2004, lower extremity arterial disease with claudication was diagnosed.  No etiology was discussed.  At this time the Veteran underwent a left femoral atherectomy. 

In December 2005, the Veteran underwent left femoral angioplasty.  

Treatment records from Peripheral Vascular Associates from December 2008 noted that the Veteran could walk about half a block before stopping due to numbness and "ants" sensation in his right calf and foot.  Additionally, he could not sit for a prolonged period without his legs and feet becoming numb.  A history of peripheral arterial occlusive disease with typical claudication in his right leg was reported.  He had palpable foot pulses and normal ankle/brachial index measurements.  His physician opined that it was possible the Veteran had significant right lower extremity arterial disease and suggested arteriography.  In February 2009, bilateral arteriography was performed.  

The Veteran continued to be monitored.  In February 2010, he reported pain in both legs when walking and numbness.  Treatment records noted that the Veteran's peripheral vascular disease had worsened since diagnosis.  Treatment records showed that the Veteran was able to do activities of daily living with limitations.  Treatment included aspirin.  Symptoms were exacerbated by exercise, walking and climbing stairs.  

At the September 2010 hearing, the Veteran testified that he developed peripheral artery disease in 2006.  He testified that his peripheral artery disease required surgical intervention.  The Veteran testified that his doctors, including a cardiologist, attributed his disability to smoking and lack of sleep, which the Veteran attributed to his stress associated with his PTSD.  

The Veteran underwent a VA examination in August 2011.  Peripheral artery disease with onset in 2006 was diagnosed.  The examiner noted claudication with walking 100 yards which was treated in 2004, 2006 and 2007 by endoplasty.  Medication since 2009 included aspirin.  At the time of the examination, the Veteran's effort tolerance was 100 yards now better following angioplasty.  On examination, the Veteran presented with symptoms including claudication of both extremities with walking more than 100 yards, diminished peripheral pulses of the right extremity, and trophic changes of both extremities.  Aortic aneurysm, small artery aneurysm, Raynaud's syndrome, arteriovenous fistula, and angioneurotic edema were not diagnosed.  It was noted the Veteran had erythromelalgia that did not restrict most routine daily activities, but occurred at least three times a week, lasted on average more than two hours with each occurrence, and responded to treatment.  No assistive devices were used.  Ankle/brachial indexes from 2007 were reported; the right was 0.67 and the left was 0.97.  

The examiner opined that the Veteran's peripheral artery disease did not impact his ability to work.  It was noted that his effort tolerance was limited by claudication, which improved after femoral endarterectomies and quitting smoking.  The examiner reported that the Veteran was able to walk from his vehicle through the parking lot to the office without stopping and continue up a flight of stairs when in the past he was unable to walk more than 25 yards.  No etiology or nexus opinion was provided. 

The Veteran was afforded a second VA examination for his peripheral artery disease in July 2012.  Peripheral artery disease with onset in 2006 was diagnosed.  The Veteran reported that he developed cramps in his legs when walking and after an evaluation was completed, he was diagnosed with peripheral artery disease of the bilateral lower extremities in 2004.  He reported surgical procedures on each leg to revascularize; treatment included baby aspirin.  Symptoms on examination included claudication of both extremities with walking more than 100 yards, persistent coldness of both extremities, diminished peripheral pulses of both extremities, and trophic changes of both extremities.  Aortic aneurysm, small artery aneurysm, Raynaud's syndrome, arteriovenous fistula, angioneurotic edema, and erythromelalgia were not diagnosed.  The use of assistive devices was denied.  A scar of less than 39 square centimeters was identified.  Ankle/brachial indexes from 2010 were reported; the right was 1.08 and the left was 1.06.  

The examiner noted that the Veteran's peripheral artery disease impacted his ability to work because he had to take frequent breaks as he was unable to sit for prolonged periods due to leg pain, and that he gets leg cramps with walking more than 100 yards.  

The examiner opined that the Veteran's peripheral artery disease was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner concluded that the Veteran had no signs or symptoms during active duty service or within a year after separation that would be consistent with peripheral artery disease.  Additionally, the examiner noted that the peripheral artery disease was not diagnosed until decades after his separation from active duty service.  Therefore, the examiner concluded that it was less likely than not that any current peripheral artery disease had its clinical onset during service. 

Additionally, the examiner opined that it was less likely than not that peripheral artery disease was proximately due to or the result of the Veteran's service-connected PTSD.  The examiner explained that there was no objective documented evidence that PTSD is a cause of peripheral artery disease.  

With respect to aggravation, the examiner concluded that the Veteran's PTSD did not aggravate the peripheral artery disease.  The examiner could not determine a baseline level of severity due to aggravation because there was no objective evidence that PTSD has any effect on peripheral artery disease.  Moreover, the examiner concluded that the Veteran's peripheral artery disease was not aggravated beyond the natural progression of the disease by his service-connected PTSD because there was no objective documented evidence that PTSD has an effect on peripheral artery disease.  

Upon a review of the record, the Board finds it is neither shown, nor claimed, that peripheral artery disease was manifested in service, or in the first year following the Veteran's discharge from active duty (earliest post-service treatment for peripheral artery disease was in November 2004).  Therefore service connection for peripheral artery disease on the basis that it became manifest in service and persisted, or on a presumptive basis (for arteriosclerosis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  38 C.F.R §§ 3.303, 3.307, 3.309.  Notably, the Veteran does not argue that this disability is directly related to his service.

Instead, the Veteran's stated theory of entitlement to service connection for peripheral artery disease is strictly one of secondary service connection.  He asserts that his peripheral artery disease was caused by stress associated with his service-connected PTSD.  There are three requirements that must be met to substantiate a claim of secondary service connection: evidence of the disability claimed, evidence of a service-connected disability, and evidence of a nexus between the two.  See 38 C.F.R. § 3.310.  Of these, it is shown that the Veteran has peripheral artery disease and that he has established service-connection for PTSD.  What he must still show to substantiate his secondary service connection theory of entitlement is that the service-connected PTSD caused or aggravated the peripheral artery disease.  

The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's peripheral artery disease and his PTSD consists of the July 2012 VA examiner's opinion.  The examiner found that PTSD was neither the proximate cause of the Veteran's peripheral artery disease, nor aggravated his peripheral artery disease.  The opinion indicates that PTSD is unrelated to peripheral artery disease, because there was no objective evidence that shows that PTSD has any effect on peripheral artery disease.  There is no medical evidence of record to the contrary.  The Board notes that the private treatment records do not indicate an etiology for the onset of his peripheral artery disease.  

The Board notes the Veteran's own statements relating his peripheral artery disease to his service-connected PTSD; however, he is a lay person and the question presented is inherently medical in nature.  Whether a disability such as the service-connected PTSD is an etiological factor for development of peripheral artery disease is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.

As the probative evidence of record does not establish a medical nexus between the peripheral artery disease and his service-connected PTSD, service connection on a secondary basis for this disability is not warranted.  The preponderance of the evidence is against the claim for service connection for peripheral artery disease; the benefit-of-the-doubt rule does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disorder to include ulcers and GERD.  The Veteran contends the he did not have any gastrointestinal problems prior to his service, but that since separation from active duty service, he has had acid reflux and ulcers from a bleeding ulcer.  Additionally, the Veteran attributes his gastrointestinal problems to stress caused by his service-connected PTSD. 

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of any gastrointestinal disorders.  On July 1972 separation examination, a clinical evaluation of the Veteran's gastrointestinal system was normal.  A 1996 Report of Medical History completed while the Veteran had Reserve service noted that the Veteran complained of stomach/intestinal problems.  

Post-service treatment records show GERD was diagnosed in 2000.  Peptic ulcer disease was diagnosed in November 2004.  A December 2004 consultation noted the Veteran had a history of GERD and peptic ulcer disease for which he was prescribed Plavix.  This consultation report also noted the Veteran underwent a laparotomy for small bowel obstruction, a cholecystectomy, and an appendectomy.  Treatment records from the Veteran's primary care physician document his long history of GERD and peptic ulcer disease.  

The Veteran's wife provided a statement in which she reported that since she met the Veteran in 1972, she has known him to have stomach problems, including heart burn, improper digestion, and bad eating habits.  She also reported that the Veteran had ulcers, his appendix removed, gallbladder surgery, and intestinal blockage.  The Veteran's daughter also provided a statement in which she noted she knew her father to have stomach problems.  

At the September 2010 hearing, the Veteran testified that he had upper gastrointestinal problems for approximately 10 years, acid reflux for approximately 10 years, and ulcers due to a bleeding esophagus.  At the hearing, the Veteran attributed his gastrointestinal problems to PTSD and stress. 

The Veteran underwent a VA examination in August 2011.  On examination, the Veteran reported onset in 1972.  He stated that he has always had heart burn and carried TUMS, and that he was diagnosed with reflux in 1999 following admission to the hospital for severe chest pain to rule out a heart attack.  Since then the Veteran has been using Omerprazole twice a day.  On examination, GERD was diagnosed, and the examiner noted that GERD did not have a clear etiology or cause and there was no psychiatric conditions documented as a contributing factor.  Therefore, the examiner opined that due to a lack of a pathophysiological relationship between GERD and PTSD, it was unlikely that this psychological condition affected the Veteran's GERD.  

Additionally, the Veteran underwent an examination for ulcers in August 2011.  The Veteran reported onset of ulcers in 1990.  The Veteran reported burning pain several times a week occurring after eating and at night.  The examiner concluded that there was insufficient medical history available to make a diagnosis without resorting to speculation.  

The Veteran was afforded another examination in July 2012.  On examination, GERD, hiatal hernia, and gastrostasis were diagnosed.  The examiner noted that there was no diagnosis of an ulcer.  The Veteran reported that he started using TUMS and Pepto Bismol when he returned from Vietnam and that he was diagnosed with GERD in 1999 when he was hospitalized for chest pain.  He was treated with proton pump inhibitors since then with good results, and was on Omeprazole.  

The examiner opined that it was at least as likely as not that any current gastrointestinal disorders (including GERD, gastrostasis, and hiatal hernia) had their clinical onset during active service.  As support for his opinion, the examiner noted that while there were no service treatment records to objectively document reflux symptoms, the Veteran stated that right after he returned from Vietnam in 1972, he started having symptoms of reflux and used over the counter medications frequently.  The examiner stated that it was not uncommon for individuals to treat reflux disease with over the counter prescriptions as long as they worked.  The examiner detailed the Veteran's hospitalization for chest pains in which he was diagnosed with reflux and that since then he has been on proton pump inhibitors, which have controlled the symptoms.  Testing in 1992 (during Reserve service) found esophagitis, hiatal hernia, and gastrostasis, which the examiner concluded all could have been causing his symptoms from the start in 1972.  

The Board notes that GERD, and the associated symptomatology, is the type of condition that is subject to lay observation.  Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here the Veteran has reported persistent symptoms of reflux since separation from service, which has been supported by credible lay statements (from his wife and daughter).  There is nothing in the record that explicitly refutes the Veteran's account of his medical history regarding this disability.  

Given that the Board finds the Veteran is competent to report that he had reflux symptoms since returning from Vietnam (and that the Veteran credible in this regard), that GERD has been diagnosed, and that there is a positive medical opinion of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a gastrointestinal disorder, including GERD.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for peripheral artery disease of the lower extremities, to include as secondary to service-connected PTSD, is denied.

Service connection for a gastrointestinal disorder is granted. 




____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


